Citation Nr: 0410847	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-21 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1. Entitlement to a certificate of eligibility for assistance in 
acquiring special home adaptations (SHAs).

2. Entitlement to a certificate of eligibility for assistance in 
acquiring  specially adapted housing (SAH).

REPRESENTATION

Appellant represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from August 18, 1955 to 
July 2, 1959, and again from July 16, 1959 to August 31, 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a 
February 1995 rating decision of the Winston-Salem, North 
Carolina, RO.  In that decision, the RO denied the veteran's 
claims requesting certificates of eligibility for assistance in 
acquiring special home adaptations and specially adapted housing.

The Board remanded the case to the RO in January 2000, in 
pertinent part, to schedule the veteran for a hearing.


REMAND

In his substantive appeal, received in May 1996, the veteran 
requested a hearing at the RO before a Member of the Board.  This 
type of hearing is often referred to as a travel Board hearing.  
Members of the Board are now called Veterans Law Judges (VLJs).

In a June 1997 statement, however, the veteran asked the RO to 
"cancel" his travel Board hearing.  But he also specifically 
indicated that, if his claim remained denied after a further 
review of the records by the RO, he still wanted "a hearing before 
[the] Board at the local [RO]."

Following an April 1998 hearing before a local hearing officer at 
the RO, the RO confirmed the denial of the veteran's claims.  But 
the RO did not then immediately reschedule him for a hearing 
before the Board, as he earlier had requested, because the RO 
first wanted to clarify whether he still wanted a hearing before 
the Board.  


The veteran responded by indicating that he still wanted a hearing 
before the Board, but not at the RO, instead at the Board's 
offices in Washington D.C.  However, the more recent evidence of 
record shows that he is now unable to travel and that he also has 
recently requested another hearing at the RO, but still before the 
Board, using videoconferencing technology.  So he must be 
scheduled for this hearing.  See 38 C.F.R. § 20.700(a) (2002).

Accordingly, this case is REMANDED to the RO for the following:

Schedule the veteran for a videoconference hearing at the earliest 
opportunity.  Notify him of the date, time and location of his 
hearing.  Put a copy of that letter in his claims file.  If, for 
whatever reason, he changes his mind and decides not to have a 
hearing, document that in his claims file as well.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



